By the Court,
Prim, J.:
The instruction of the court below, as to the effect of the levy of the attachment upon the saw-mill, wo think was erroneous in this: If the mill in question was real property, and the belt in question was so attached thereto as to become a fixture, the sheriff acquired no special ownership in the mill by virtue of a levy made in the manner in which this was made. The only effect of such a levy was to create a lien upon the real property in favor of the party suing out the attachment, from the time of the levy. (Civ. Code, § 149.) In fact, if the saw-mill was real property, and the belt a fixture, it was not the subject of larceny. But, on the other hand, if the belt had become personal property by reason of being detached from the mill, such was insufficient to create a special property in the sheriff, for the reason that it was not taken into his custody. Section 147, subdivision 2 of the Code, provides that “ personal prop*48erfcy, capable of manual delivery to the sheriff, and in the possession of a third person, shall be attached by taking it into his custody.” Subdivision 3 provides that “other personal property shall be attached by leaving a certified copy, of the writ, and a notice specifying the property attached, with the person having the possession of the same.”
It is ordered that the judgment of the court below be reversed.